ICON Leasing Fund Eleven, LLC Portfolio Overview Q3 2012 ICON Leasing Fund Eleven, LLC Table of Contents Letter from the CEOs 1 Introduction to Portfolio Overview 2 New Investments 2 Recent Dispositions 3 Portfolio Overview 3 Revolving Line of Credit 4 Perfomance Analysis 4 Transactions with Related Parties 4 Financial Statements 6 Forward Looking Information 11 ICON Leasing Fund Eleven, LLC Letter from the CEOs Dear investor in ICON Leasing Fund Eleven, LLC, We wanted to take this time to summarize Fund Eleven’s current portfolio and let you know what activity took place during the third quarter ended September 30, 2012.As you may know, Fund Eleven was in its operating period during the quarter.During our operating period, we will make direct investments in domestic and global companies. These investments will be structured as debt and debt-like financings (such as leases) that are collateralized by business-essential equipment and corporate infrastructure. Fund Eleven is pleased to report that it made approximately $650,000 in investments during the third quarter ended September 30, 2012.Fund Eleven also sold the remaining machining and metal working equipment subject to leases with subsidiaries of MW Universal, Inc. We initially invested $24,300,000 to purchase the equipment and collected approximately $31,396,000 in rental and sale proceeds in connection with these investments. A more detailed analysis of Fund Eleven’s investments, which we encourage you to read, is contained in our Form 10-Q.Our Form 10-Q and our other quarterly, annual and current reports are available in the Investor Relations section of our website, www.iconinvestments.com. As always, thank you for entrusting ICON with your investment assets. Sincerely, Michael A. Reisner Co-President and Co-Chief Executive Officer Mark Gatto Co-President and Co-Chief Executive Officer 1 ICON Leasing Fund Eleven, LLC Introduction to Portfolio Overview We are pleased to present ICON Leasing Fund Eleven, LLC’s (the “Fund”) Portfolio Overview for the third quarter of 2012.References to “we,” “us,” and “our” are references to the Fund, and references to the “Manager” are references to the manager of the Fund, ICON Capital, LLC. The Fund makes investments in companies that utilize equipment and other corporate infrastructure (collectively, “Capital Assets”) to operate their businesses. These investments are primarily structured as debt and debt-like financings (such as loans and leases) that are collateralized by Capital Assets. The Fund raised $365,198,690 commencing with our initial offering on April 21, 2005 through the closing of the offering on April 21, 2007.Our operating period commenced in May 2007.On March 26, 2012, our operating period was extended for three years with the intention of having a very limited liquidation period thereafter, if any. During our operating period, we will invest our offering proceeds and cash generated from operations in Capital Assets.Following our operating period, we will enter our liquidation period, during which time the loans and leases we own will mature or be sold in the ordinary course of business. New Investments The Fund made the following new investments: Revstone Transportation, LLC Investment Date: 7/30/2012 Collateral: Automotive manufacturing equipment valued at approximately $69,282,000. Structure: Loan Expiration Date: 03/01/2017 Facility Amount: $42,258,000* Fund Participation: $645,000* SAExploration, Inc. Investment Date: 11/28/2012 Collateral: Seismic imaging equipment valued at $33,500,000. Structure: Loan Expiration Date: 11/28/2016 Facility Amount: Fund Participation: * Approximate amount 2 ICON Leasing Fund Eleven, LLC Recent Dispositions The Fund disposed of the following investments: MW Universal, Inc. Structure: Lease Collateral: Machining and metal working equipment. Disposition Dates: Various dates through 8/20/2012 Equity Invested: $24,300,000* Total Proceeds Received: $31,396,000* Revstone Transportation, LLC Structure: Loan Collateral: Automotive manufacturing equipment. Disposition Date: 11/16/2012 Equity Invested: $1,139,000* Total Proceeds Received: $1,352,000* Note: Following the Fund’s additional investment on July 30, 2012, Revstone prepaid the loan subject to a 5% prepayment fee. * Approximate amount Portfolio Overview In addition to certain investments described in the New Investments section, as of September 30, 2012, our portfolio consisted primarily of the following investments: Pliant Corporation Structure: Lease Collateral: Plastic films and flexible packaging manufacturing equipment. Expiration Date: 09/30/2013 Teal Jones Group Structure: Lease & Loan Collateral: Lumber processing equipment, plant, and machinery. Expiration Date: 11/30/2013 Heuliez SA Structure: Lease Collateral: Auto parts manufacturing equipment. Expiration Date: 12/31/2014 Revstone Transportation, LLC Structure: Loan Collateral: Automotive manufacturing equipment. Expiration Date: 03/01/2017 3 ICON Leasing Fund Eleven, LLC Revolving Line of Credit On May 10, 2011, the Fund entered into a loan agreement with California Bank & Trust (“CB&T”) for a revolving line of credit of up to $5,000,000 (the “Facility”), which is secured by all of the Fund’s assets not subject to a first priority lien.Amounts available under the Facility are subject to a borrowing base that is determined, subject to certain limitations, on the present value of the future receivables under certain loans and lease agreements in which the Fund has a beneficial interest. The Facility expires on March 31, 2013 and the Fund may request a one year extension to the revolving line of credit within 390 days of the then-current expiration date, but CB&T has no obligation to extend. The interest rate for general advances under the Facility is CB&T’s prime rate and the interest rate on up to five separate non-prime rate advances that are permitted to be made under the Facility is the 90-day rate at which U.S. dollar deposits can be acquired by CB&T in the London Interbank Eurocurrency Market plus 2.5% per year, provided that all interest rates on advances under the Facility are subject to an interest rate floor of 4.0% per year. In addition, the Fund is obligated to pay an annualized commitment fee of 0.50% on unused commitments under the Facility.At September 30, 2012, there were no obligations outstanding under the Facility. Performance Analysis Capital Invested As of September 30, 2012 Leverage Ratio 0.02:1* % of Receivables Collected in the Quarter Ended September 30, 2012 100%** *Leverage ratio is defined as total liabilities divided by total equity. **Collections as of 10/31/2012. Transactions with Related Parties We entered into certain agreements with our Manager and with ICON Securities, LLC (“ICON Securities”), a wholly-owned subsidiary of our Manager, whereby we pay certain fees and reimbursements to those parties. Our Manager was entitled to receive an organizational and offering expense allowance of 3.5% on capital raised up to $50,000,000, 2.5% of capital raised between $50,000,001 and $100,000,000 and 1.5% of capital raised over $100,000,000.ICON Securities was entitled to receive a 2% underwriting fee from the gross proceeds from sales of shares to additional members. In accordance with the terms of our amended and restated limited liability company agreement, we pay or paid our Manager (i) management fees ranging from 1% to 7% based on the type of transaction, and (ii) acquisition fees, through the end of the operating period, of 3% of the total purchase price (including indebtedness incurred or assumed and all fees and expenses incurred in connection therewith) of, or the value of the Capital Assets secured by or subject to, our investments.For a more detailed analysis of the fees payable to our Manager, please see the Fund’s prospectus. In addition, our Manager is reimbursed for administrative expenses incurred in connection with our operations. Our Manager suspended the collection of the acquisition fee payable in connection with the investment described in the new investments section. 4 ICON Leasing Fund Eleven, LLC Transactions with Related Parties (Continued) Our Manager performs certain services relating to the management of our equipment leasing and other financing activities.Such services include, but are not limited to, the collection of lease payments from the lessees of the equipment or loan payments from borrowers, re-leasing services in connection with equipment which is off-lease, inspections of the equipment, liaising with and general supervision of lessees and borrowers to ensure that the equipment is being properly operated and maintained, monitoring performance by the lessees and borrowers of their obligations under the leases and loans, and the payment of operating expenses. Administrative expense reimbursements are costs incurred by our Manager or its affiliates that are necessary to our operations.These costs include our Manager’s and its affiliates’ legal, accounting, investor relations and operations personnel, as well as professional fees and other costs that are charged to us based upon the percentage of time such personnel dedicate to us.Excluded are salaries and related costs, office rent, travel expenses, and other administrative costs incurred by individuals with a controlling interest in our Manager. Although our Manager continues to provide the services described above, during the three and nine months ended September 30, 2012, our Manager suspended the collection of management fees in the amounts of approximately $152,000 and $511,000, respectively. During the three and nine months ended September 30, 2011, our Manager suspended the collection of management fees in the amounts of approximately $306,000 and $952,000, respectively. During the three and nine months ended September 30, 2012, our Manager suspended the collection of administrative expense reimbursements of approximately $157,000 and $258,000, respectively. Our Manager also has a 1% interest in our profits, losses, cash distributions and liquidation proceeds.We paid distributions to our Manager in the amount of $0 and $61,054 for the three and nine months ended September 30, 2012, respectively.Additionally, our Manager’s interest in our net income was $9,300 and $34,920 for the three and nine months ended September 30, 2012, respectively. Fees and other expenses paid or accrued by us to our Manager or its affiliates were as follows: Three Months Ended September 30, Nine Months Ended September 30, Entity Capacity Description ICON Capital, LLC Manager Administrative expense reimbursements (1) $
